Citation Nr: 0423066	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  01-00 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for depression with 
psychotic features, claimed as secondary to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1988 to 
February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that she suffers from depression as a 
result of her service-connected disabilities.  Specifically, 
the veteran stated on a VA Form 21-4138 that her depression 
began shortly after she had breast reduction surgery while in 
the Navy and that the depression got much worse after 
undergoing a hysterectomy.  The veteran is service connected 
for residuals of total abdominal hysterectomy, residuals of 
bilateral breast reduction scarring, right wrist carpal 
tunnel syndrome, residuals of second finger fracture, 
residuals of incisional hernia, and iron deficiency.  
  
The Board notes that on her VA Form 9, signed in November 
2000, the veteran indicated that she had been receiving SSI 
benefits for two years.  Once the VA is put on notice that 
the veteran is in receipt of such benefits, the VA has a duty 
to obtain these records.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

In addition, the record indicates that the veteran failed to 
appear for her April 2002 psychiatric examination.  However, 
there is no indication in the record that the veteran was 
properly notified of this examination.  Therefore, in order 
to afford the veteran every consideration with respect to the 
present appeal and to ensure due process, it is the Board's 
opinion that a medical opinion in conjunction with the review 
of the entire record and examination of the veteran is 
warranted.  38 C.F.R. § 3.159(c)(4). 
   
Accordingly, this case is REMANDED for the following actions:

1.  Steps should be taken to obtain the 
medical records  assembled in connection 
with the veteran's SSA disability claim.

2.  The veteran should be afforded a VA 
examination to ascertain the nature, 
severity, and etiology of any psychiatric 
disability that may be present.  
Documentation of notice of the 
examination should be included in the 
claims folder.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The veteran's claims 
folder, including a copy of this REMAND, 
should be reviewed by the examiner in 
conjunction with the examination.  Based 
on review of the entire record and 
examination of the veteran, the examiner 
should provide an opinion as to whether 
the veteran currently suffers from 
depression; and if so, whether it is at 
least as likely as not that the veteran's 
depression is related to her service-
connected disabilities or is otherwise 
attributable to her military service.  

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	     

             
_________________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




